Citation Nr: 0911481	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from may 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service connected diabetes 
mellitus and associated conditions including peripheral 
neuropathy cause him to be unemployable apart from his non-
service connected disabilities.  However, in March 2009, the 
Veteran raised an additional claim of entitlement to service 
connection for heart disease.  The Veteran currently has a 
combined disability rating of 70 percent.

The evidence of record shows a history of treatment for 
diabetes mellitus and heart problems including an aortic 
valve replacement surgery in 2001 as well as treatment for 
cardiopulmonary disorder, and hypertension.  See generally 
private and VA treatment records.

In an October 2007 letter, a private physician reported that 
the Veteran had a long-standing cardiac history, to include 
coronary artery disease, a dual chamber biventricular 
defibrillator, prosthetic aortic valve replacement, atrial 
fibrillation and history of ventricular tachycardia.  She 
reported that the Veteran's history of diabetes mellitus is 
closely associated with his heart disease and that his 
diabetes plays a part in his cardiac history and 
cardiomyopathy.  

In this case, the RO has not yet adjudicated the recently 
raised claim of entitlement to service connection for heart 
disease.  The Board finds that the Veteran's claim of service 
connection for heart disease and his current TDIU claim are 
inextricably intertwined, since the outcome of the service 
connection claim may ultimately affect the outcome of his 
TDIU claim.  Therefore, the TDIU claim must be held in 
abeyance and remanded to the RO to be addressed after 
adjudication of the Veteran's claim of entitlement to service 
connection for heart disease.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

Further, an additional examination should be conducted to 
ascertain the Veteran's complete disability picture.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In addition, the Veteran must be provided with information 
regarding VA's duty to assist under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should adjudicate the 
Veteran's additional claim of entitlement 
to service connection for cardiovascular 
disease to include heart disease and/or 
hypertension.  If the Veteran's claim for 
service connection is denied, he should be 
informed of his appellate rights

2.  The Veteran should undergo a VA 
examination to determine his complete 
disability picture.  The examiner should 
specifically comment as to whether the 
Veteran is unemployable due to a specific 
disability or combination of disabilities.  
If the Veteran is deemed unemployable, the 
examiner should specify which disability or 
disabilities render him unemployable.

3.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issue of entitlement to 
TDIU.  If any claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




